DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a system for transcoding videos. The closet prior art is directed towards Krieger et al., (U.S. Pub. No. 2015/0156281 A1), Baum et al., (U.S. Pub. No. 2012/0030723 A1) and Krikorian et al., (U.S. Pub. No. 2007/0168543 A1). Krieger is directed towards a host computing server, receiving from a client computing device, a request to upload a multimedia filed from the client computing device to a service and identifying one or more third-party transcoding servers, wherein the transcoding servers are
configured to receive and transcode multimedia files from client computing devices and store the transcoded multimedia files. Baur is directed towards streaming video and in particular, to a method and apparatus for transmitting video using HyperText Transfer Protocol. Krikorian is directed towards media players, and in particular to capturing and sharing media content among users. However, Krieger, Baum, nor Krikorian taken in combination or individually, explicitly anticipates or renders obvious the claimed system and method as recited as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486